Title: To James Madison from Robert R. Livingston, 30 July 1803
From: Livingston, Robert R.
To: Madison, James



No 81
Sir
Paris 30 July 1803
The inclosed notes will Shew that the arreté mentioned in mine of June last, continues to operate as I had expected. We have three vessels now here that are neither Suffered to unload or depart. Sweden & Denmark have a dozen in Similar circumstances. The absence of the Minister having prevented my receiving any answer to my notes, I wrote the enclosed letter to the Consul Cambacerès who informed me that nothing could be done in it but by express order of the Consul, & promised to Send it immediately to him with the Statement it contained. Consul Lebrun is gone himself to Brussels, & as he thinks properly upon this Subject he may possibly See the matter right. Such is the extreme virulence which prevails against England, that every thing that may be Supposed in the lightest degree to hurt her is eagerly embraced. I have taken the hardy measure to Send down to the Sea ports directing our commercial agents to Send the arrêté to every vessel that arrives & to advise them if they are in circumstances to comply with it to quit the Port without making an entry this has allarmed the french merchts & may do good at all events it is much better for our trade to bear this loss than to Suffer an immense property to be embargoed in the Ports of France.
On the Subject of the Note of 27th July containing a protest for wounding a man on board of one of our Ships I have yet no answer from the Minister, he being absent, but I Sent a copy of it to Mr Fleurieu who acted par interim for the Minister of the Marine who informed me that he would cause immediate inquiries to be made at Bordeaux and give me Satisfaction on the Subject. An arrêté of a nature Similar to that of France has been passed in Batavia doubtless by express direction of this Government, I Shall See the Dutch Ambassadeur this evening (he having been absent from Paris for Some Days) and I Shall Speak a very plain language to him, & give him reasons to think that the violence that may be committed under this arreté upon our citizens will be retaliated upon the property of theirs, much of which is in our power. I have heard nothing of Mr Monroe since his departure, he arrived in London the 18th. Mr McClure has prolonged his Stay in England contrary to his engagements when we appointed him, & his Stay embarrasses our board, in proceding with their liquidations. I have received many complaints from Holland of the pressing of our Seamen by England all I could do in this business was to forward the compts to Mr Monroe. Tho’ I believe that no more Ministers may be wanted during a peace than those now in Europe, yet I am Satisfied that during a war the expence of Ministers in Batavia & Portugal would be more than compensated by the advantages that would result there from to our commerce & the protection of our citizens. The house of Hope & Baring will to morrow lodge with me the amount in bills of the Stock they have purchased from the French Government to be delivered by me according to the terms of their contract—if the treaty is ratified I believe that this meets with no delay. Be assured that were the business to do again it would never be done they think we have obtained an immense advantage over them tho’ the appearance of war had Some influence it had much less than is ascribed to it—whenever I mentioned its falling into the hands of England they admitted the possibility but insisted that as it must abide the event of the war they had no doubt of ultimate success they would get it back with the British improvements. Mr Skipwith Still thinks that the American debt will fall much within the 20,000000₶ for which we have engaged, & all the fair creditors be fully Satisfied. The Supposed debt being extremely exagerated in America. Other nations creditors of France have at present no prospect of being paid. Spain is not yet engaged in the war, tho’ I think will not long keep out of it. France has demanded her quota & Spain Says She is ready to furnish it. It is insisted that Portugal shall shut her ports to England or that Spain shall march into it. The reluctance of Spain to this measure or to suffer French troops to pass over her territory suspends the operations of England against her least she should in that case to enter into the propositions of France favouring Portugal. This is the cause of her present neutrality. The most Serious and the most important preparations are making for the invasion of England. I had a long conversation this morning with the minister of the marine who is just returned from the seaports. He is very much my friend and I share his confidence. I have no doubt that the preparations are serious that they are confident of success and that the first consul will command the expedition in person. From England you will learn that they are exerting every nerve in their defence—the Stroke will be dreadful but I doubt not that it will be given with what issue, I presume not to judge. The belief that it will not Succeed will keep the great powers of Europe torpid till it is too late to interpose.
I this day got a Sight of a letter from the Minister to Mr Laussat containing directions for giving up the country & assigning the reasons for the cession; I was much flattered to find that the reasons were wholly drawn from the Memoirs I had presented and that the order for the cession was full & contained no other description of the country than that which had been designated in the Treaty of St Idelfonso [sic] so that I hope you have not failed to insist on West Florida.
I have also this day been favoured with a duplicate of yours of the 26th. May (the original never reached me). I find Some mistake has been made in the cyphers, for tho’ it is in part mine, there are many figures that are not filled up in mine. I have been able to decypher so as to understand the first part of it the latter part is totally unintelligible. I mention this that it may be examined & corrected, for as it relates in this letter to matters that the Treaty has answered it is of little consequence but may be in our future correspondence.
You observe that the promise I had obtained for payment was still short of justice. This may be true but Sir, were you here, or indeed at any Court in Europe you would admit that obtaining of any thing that approached to justice required Some Skill & much good fortune. At present I believe you may purchase millions of just debt of Denmark, Sweden &c here at 5/ in the pound, & purchase it dear enough: and I think that I may without vanity ascribe my obtaining the promise to what are here considered as very delicate measures—and to that promise a ruling influence in procuring a treaty that I trust will be considered in America (as in Europe) among the most important and advantageous the United States ever made. You will find by one of the Notes Sent you that I am pressing your orders relative to Davidson and Rodgers. I have before given you my Sentiment on the policy of the measure, & the little hopes of Success. I Shall also consider myself bound by your instructions with respect to Robins &c, but I confess my own views of that business differ from yours. When merchts establish themselves in a country for the purposes of commerce it appears to me that their qualified allegiance extends to the defence of the place at which they reside, and that during a State of Siege they have no right to withdraw, particularly from a war which involves not the political existence, but the lives of the conquered. I have not however looked into the question having but Just received your letter. I presume therefore my opinion is erroneous. I shall accordingly take the earliest opportunity to put in the note you direct tho’ it will doubtless be answered by a reference to St Domingo and laid a Sleep for Some months. A negotiation is Still going on for peace—but it will eventuate in nothing. France is united & the Sentiments of those most in the confidence of the first consul is that no peace can be permanent that does not bind the hands of Britain and that France has already Suffered all She can Suffer by the war her trade being ruined. I am Sir with the highest esteem & respect Your most obt hum: Servt
Robt R Livingston
Enclosed are 1st a note to Mr Talleyrand containing the first of the abuses & violences committed on the Ship Phoebe ann Capt Gardner
2d another note to the Same on the arreté of the 1st Messidor
3d a note on the Same Subject to Consul Cambacerès
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 29 Sept. Unless otherwise noted, italicized words are those encoded by Livingston’s clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For enclosures, see n. 1.



   
   Livingston enclosed copies of three letters: Livingston to Talleyrand, 17 July 1803 (2 pp.; docketed by Wagner), enclosing a protest, complaining of “an act of violence committed upon an American vessel and citizens of the United States” by a French privateer in violation of several articles of the Franco-American Convention of 1800, and also referring to the lack of response to Livingston’s notes on the “insult and injury” committed by the authorities in Guadeloupe and the case of Rodgers and Davidson; Livingston to Talleyrand, 18 July 1803 (5 pp.), complaining of the treatment of American ships under the arrêté of 1 Messidor an XI (20 June 1803), in particular the South Carolina at Le Havre, whose case Livingston analyzed in detail, and two ships at Antwerp; and Livingston to Cambacérès, 26 July 1803 (3 pp.; docketed by Wagner), requesting the consul’s aid in liberating the American ships currently held in French ports and noting that he had alerted U.S. agents in those ports to discourage the entrance of any American ships unable to comply with the French regulations.



   
   Livingston to JM, 25 June 1803.



   
   Letter not found.



   
   Underlined in RC.



   
   See, for example, the extract of a letter from vice-consul H. H. Damen to Livingston of 14 July 1803 (DNA: RG 59, CD, Amsterdam, vol. 1; 2 pp.; docketed by Brent), informing the latter of impressments by British cruisers.



   
   This phrase was miscoded “in the case to enter into the propose Connecticut ion of France for ing Portugal.” The text supplied here is taken from the draft.



   
   Wagner decoded this word as “embarkations.”



   
   For Denis Decrès to Pierre Laussat, 17 Prairial an XI (6 June 1803), see Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana, and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 56–57.



   
   For JM’s “orders,” see his letter to Livingston of 23 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:343–44).



   
   For these “instructions,” see JM to Livingston, 25 May 1803.


